Citation Nr: 0804596	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-28 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from February 1961 to June 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

In July 2007, the appellant presented testimony at a Travel 
Board hearing conducted by the undersigned. A transcript is 
in the file.

The record raises the issue of entitlement to service 
connection for migraines.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 


FINDINGS OF FACT

1. PTSD was not demonstrated in-service and there is no 
medical evidence establishing a link between PTSD and the 
claimant's period of active 
service. 

2.  The preponderance of the evidence of record is against 
finding corroboration of the appellant's claimed in-service 
personal assault.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service. 
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in December 2003 and 
August 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim. VA informed the appellant of the need 
to submit all pertinent evidence in his possession.  While 
the appellant may not have received full notice prior to the 
initial decision, after pertinent notice was provided the 
appellant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The appellant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

While the veteran was not provided notice explaining how 
effective dates and disability ratings are assigned, that 
error was harmless in light of the decision reached below.

Background

The appellant alleges that he was sexually assaulted in 
service by a doctor in April 1961 while being examined 
subsequent to a hospitalization for pneumonia.  In response 
to the "assault" he claims that he physically attacked the 
doctor and was threatened with court-martial unless he kept 
quiet about the assault and accepted a service discharge.

The service personnel and medical records are silent as to 
any such incident occurring.  The appellant entered active 
duty in February 1961.  In April 1961, he was admitted to 
Naval Hospital, San Diego with bronchopneumonia. As he was 
recovering and nearing return to full duty, he underwent a 
rapid change in personality prompting a transfer to the 
psychiatric ward for further evaluation.  He described to his 
treating physician a past history of erratic behavior in 
which he would withdraw from school and home for periods of 
time and then return with hypomanic vigor and apply himself 
to work or school.  It was noted that his initial adaptation 
to recruit training was outstanding compliance followed by a 
sudden unpredicted unauthorized absence. He was within 
several weeks of completing his training when he became ill.  
The appellant was seen by a conference of staff psychiatrists 
who determined that he had a chronic personality defect which 
precluded satisfactory adjustment to military life.  The 
diagnosis was cyclothymic personality manifested by quarterly 
cyclic episodes of agitated despondency alternating with 
episodes of  hypomanic academic and vocational vigor.  The 
board further opined that he did not suffer from any 
disability which was as a result of an incident of service or 
which was aggravated by his period of service.  He was 
subsequently discharged from service by reason of 
unsuitability.

Post service the record is silent until 1985. Records 
received from Charles Sternberg, M.D., in October 2007, 
reveal that he treated the appellant and his family from 
October 1985 through January 2001. These records reveal a 
long history of alcohol abuse by both the appellant and his 
spouse. The appellant was noted to have a quite volatile and 
aggressive history. 

The family was initially seen as a result of familial 
conflict primarily over accusations by the appellant's 15 
year old daughter that she was sexually molested by the 
appellant's brother when she was five years old.  The entire 
family was interviewed by the doctor and eventually the 
appellant sided with his brother while the mother sided with 
his daughter causing additional family conflict.  The 
appellant underwent long term treatment for dysthymia, 
depression, and continued alcohol abuse.  There is no mention 
in the treatment records of PTSD or the appellant's alleged 
personal sexual assault in service.

VA Medical Center mental health clinic treatment records 
beginning in February 2003 reveal that the appellant was 
unemployed for several years.  He had a long history of 
alcohol abuse reportedly drinking 3 to 4 drinks a day.  A 
history of being sexually assaulted in-service was noted, but 
no corroborable evidence supporting this history was 
presented to the examiner.  The diagnoses were chronic PTSD, 
and bipolar disorder, adult onset abuse by others.

In September 2003 a VA Medical Center mental health examiner 
noted that the appellant "gives lip service to being 
alcoholic but is as slippery as they come in evading that 
focus...." The diagnoses were PTSD, chronic; depressive 
disorder, not otherwise specified; alcohol dependence; and, 
nicotine dependence.

In a July 2007 letter Wayne R. Bartz, Ph.D., noted that he 
was a long term family friend as well as a clinical 
psychologist.  He reviewed the 1961 service medical records 
noting that his first reaction was that the report had to be 
based on a different patient.  While he admitted that he had 
no knowledge of the psychological trauma reported by the 
appellant, he noted that the appellant:

certainly had his share of personal, 
marital, child-rearing, and financial 
difficulties.  But as a licensed clinical 
psychologist who spent several years 
working in mental hospitals, I think I 
would have noticed an extreme cyclic 
lifelong psychological disorder had one 
been present.  

Analysis

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to entitlement to service connection for PTSD, the 
governing criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

If a claimant did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the appellant's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the appellant's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the appellant's service records may corroborate his account 
of the stressor incident.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

In this case, the appellant did not engage in combat, nor has 
he so alleged.  Rather, he contends that he was sexually 
assaulted while on active duty and that he now has PTSD as a 
direct result.  Notably, however, there is no corroborating 
evidence supporting the claimed in-service assault.  
Moreover, his statements and testimony as to being sexually 
assaulted by a physician in-service lack credibility.  Hence, 
service connection is not warranted.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The term "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Accordingly, the appellant's lay testimony regarding the 
claimed stressor cannot, standing alone, be accepted as 
conclusive evidence as to the actual existence of the 
appellant's claimed stressor.  Although a VA physician has 
diagnosed the appellant with PTSD, the basis for that 
diagnosis is not shown to rely on an independently verified 
history of any in-service stressor.  The appellant has not 
identified any records which would help independently verify 
his contentions.  The Board may not grant service connection 
for PTSD in cases such as this without independent supporting 
evidence of the occurrence of the claimed stressor, and 
without evidence of a verified stressor being the basis for 
the diagnosis.

The appellant's own allegations and written statements that 
he suffers from PTSD due to service do not qualify as 
competent medical evidence.  In this case, there is no 
evidence that he has the requisite medical knowledge or 
background to offer any such opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Although Dr. Bratz indicated that the appellant's in service 
medical and psychiatric treatment report, "must have been 
based upon notes concerning a different patient," this 
opinion is not shown to have been based on any medical 
evidence in the file. In fact there is no evidence that Dr. 
Bratz ever treated the appellant.  He noted in his letter 
that he was a family friend noting he met the appellant 
while, "sharing an office with his brother." The Board 
further notes that Dr. Bratz has offered no diagnosis of 
PTSD.   

Of course, if the claimant is able to provide additional 
information which would allow VA to verify the claimed in-
service assault VA would consider a new claim based on that 
new evidence.  At this time, however, the preponderance of 
the evidence is against the claim.  Therefore, service 
connection for PTSD is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

ORDER

Entitlement to service connection for PTSD is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


